In a claim to recover damages for personal injuries, etc., the claimants appeal from a judgment of the Court of Claims (Blinder, J.), dated May 1, 1989, which, after a nonjury trial, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The claimant Sylvia Schock was allegedly caused to fall on a raised portion of the sidewalk leading from Commonwealth Boulevard to the entrance of the Queens Children’s Psychiatric Center, a State-owned facility. Thereafter, the claimants brought this claim against the State. After a nonjury trial, the Court of Claims dismissed the claim for failure to establish that the sidewalk was owned by the State. The court’s written decision was based upon factual conclusions arrived at by weighing all the evidence. This court will not disturb the Court of Claims determination unless it was against the weight of the evidence (see, Ahnert v State of New York, 127 AD2d 927), and due deference must be accorded the Trial Judge’s determination (see, Cordts v State of New York, 125 AD2d 746, 750). The only evidence produced by the claimants as to the ownership of the sidewalk was circumstantial and inconclusive. Therefore, the court’s determination should not be disturbed. Mangano, P. J., Fiber, O’Brien and Ritter, JJ., concur.